MEMORANDUM **
Gurjet Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s order denying his application for deferral of removal under the Convention Against Torture. We dismiss the petition for review.
We lack jurisdiction over Singh’s petition for review because he was convicted of an aggravated felony and does not raise a colorable question of law or constitutional claim. See 8 U.S.C. § 1252(a)(2)(C); Cardoso-Tlaseca v. Gonzales, 460 F.3d 1102, 1103 (9th Cir.2006) (explaining that the jurisdictional bar to reviewing removal orders of petitioners removable for criminal offenses does not bar review of constitutional claims or questions of law).
*2PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.